             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                           4:15CR3049
    vs.
                                                      ORDER
FREDRICK MICHAEL WESTFALL,
               Defendant.


    IT IS ORDERED that:

    1.    The Defendant's Unopposed Motion to Continue Revocation
          Hearing (filing 95) is granted.

    2.    Defendant Fredrick Michael Westfall's violation of supervised
          release hearing is continued to October 18, 2019, at 2:00 p.m.,
          before the undersigned United States District Judge, in
          Courtroom No. 1, Robert V. Denney United States Courthouse
          and Federal Building, 100 Centennial Mall North, Lincoln,
          Nebraska. The defendant shall be present at the hearing.

    Dated this 15th day of July, 2019.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
